Citation Nr: 0805562	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-30 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

INTRODUCTION

The veteran had active military service between 1951 and 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied entitlement to service connection for 
PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

The law provides that a Member of the Board who conducts a 
hearing on appeal, must be a participant in any final 
decision made on that appeal. 38 U.S.C.A. § 7107.   

In June 2007, the veteran and his wife testified at a 
videoconference hearing that was held at the RO by a Veterans 
Law Judge.  However, the Board no longer employs the judge 
who conducted that hearing.   

In January 2008, the veteran was sent a letter informing him 
that since the judge who conducted his June 2007 hearing was 
no longer employed by the Board, he would be given the 
opportunity to testify at another hearing.   

Later in January 2008, the veteran sent a response to the 
Board in which he unequivocally expressed his desire to 
attend a hearing before a Veterans Law Judge at the RO.   

In order to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:    

Upon completion of any action or 
procedure deemed necessary, if any, the 
RO should make arrangements to schedule 
the veteran to appear at a hearing before 
a Veterans Law Judge traveling to the RO.  
The RO should notify the veteran of the 
date, time and place of such a hearing by 
letter mailed to his current address of 
record.   All correspondence pertaining 
to this matter should be associated with 
the claims folder.  


Following the hearing, the case should then be returned to 
the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Joaquin Aguayo Pereles
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



